® PG&E UBS Electric Power, Natural Gas, MLP Conference February 29 and March 1, 2012 Kent Harvey Chief Financial Officer, PG&E Corporation Corporation Exhibit 99 2 This presentation contains forward-looking statements about management's guidance for PG&E Corporation’s 2012 earnings per share and various assumptions and estimates on which such guidance is based, including forecasts of costs, capital expenditures, and future equity issuances, and estimated liabilities for penalties associated with natural gas matters, third-party liabilities associated with the September 9, 2010 natural gas pipeline accident in San Bruno, California, and environmental remediation.These statements are necessarily subject to various risks and uncertainties, the realization or resolution of which may be outside of management's control.Actual results may differ materially. Factors that could cause actual results to differ materially include: • the outcome of pending and future investigations and regulatory proceedings related to the San Bruno accident, and the safety of the Utility’s natural gas transmission pipelines in its service territory; the ultimate amount of costs the Utility incurs for natural gas matters that are not recovered through rates; the ultimate amount of third-party claims associated with the San Bruno accident that are not recovered through insurance; the amount of any punitive damages arising from the civil litigation related to the San Bruno accident; and the amount of any civil or criminal penalties the Utility may incur related to noncompliance with regulations, rules, and orders; • whether PG&E Corporation and the Utility are able to repair the reputational harm they have suffered which, in part, will depend on their ability to adequately and timely respond to the findings and recommendations made by the NTSB and CPUC’s independent review panel and cure the deficiencies that have been identified in the Utility’s operating practices and procedures and corporate culture; developments that may occur in the various investigations of the San Bruno accident and natural gas matters; the decisions, findings, or orders issued in connection with these investigations, including the amount of civil or criminal penalties that may be imposed on the Utility, developments that may occur in the civil litigation related to the San Bruno accident; and the extent of service disruptions that may occur due to changes in pipeline pressure as the Utility continues to inspect and test pipelines; • explosions, fires, accidents, mechanical breakdowns, equipment failures, human errors, labor disruptions, and similar events, as well as acts of terrorism, war, or vandalism, including cyber-attacks, that can cause unplanned outages, reduce generating output, disrupt the Utility’s service to customers, or damage or disrupt the facilities operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies, and subject the Utility to third-party claims for property damage or personal injury, or result in the imposition of civil, criminal, or regulatory penalties on the Utility; • the impact of storms, tornados, floods, drought, earthquakes, tsunamis, wildland and other fires, pandemics, solar events, electromagnetic events, and other natural disasters, or that affect customer demand or that damage or disrupt the facilities, operations, or information technology and systems owned by the Utility, its customers, or third parties on which the Utility relies; • the results of seismic studies the Utility is conducting that could affect the Utility’s ability to continue operating Diablo Canyon or renew the operating licenses for Diablo Canyon, and the impact of new regulatory orders, legislation, regulations, or policies that may be adopted in the future to address the operations, security, safety, or decommissioning of nuclear facilities, the storage of spent nuclear fuel, seismic design, cooling water intake, or other issues; • the impact of federal or state laws or regulations, or their interpretation, on energy policy and the regulation of utilities and their holding companies, including how the CPUC interprets and enforces the financial and other conditions imposed on PG&E Corporation when it became the Utility’s holding company, and whether the outcome of proceedings and investigations relating to the Utility’s natural gas operations affects the Utility’s ability to make distributions to PG&E Corporation in the form of dividends or share repurchases; • whether the Utility’s newly installed electric and gas SmartMeterTM devices and related software systems and wireless communications equipment continue to accurately and timely measure customer energy usage and generate billing information, and whether the Utility can continue to rely on third-party vendors and contractors to support the advanced metering system; •whether the Utility is able to protect its information technology, operating systems and networks, including the advanced metering system infrastructure, from damage, disruption, or failure caused by cyber-attacks, computer viruses, and other hazards; and whether the Utility’s security measures are sufficient to protect the confidential customer, vendor and financial data contained in such systems and networks from unauthorized access and disclosure; • the ability of PG&E Corporation, the Utility, and counterparties to access capital markets and other sources of credit in a timely manner on acceptable terms; • the impact of environmental remediation laws, regulations, and orders; the extent to which the Utility is able to recover compliance and remediation costs from third parties or through rates or insurance, and the ultimate amount of environmental remediation costs the Utility incurs in connection with itsnatural gas compressor station located near Hinkley, California which costs are not recoverable through insurance or rates; • and other factors and risks discussed in PG&E Corporation and the Utility’s 2011 Annual Report to Shareholders and incorporated by reference into their combined Annual Report on Form 10-K for the year ended December 31, 2011. Safe Harbor Statement 3 Position company for success Key Focus Areas Resolve gas issues Rebuild relationships with key stakeholders •Move forward with gas work planned in •Work to resolve regulatory proceedings •Conduct rigorous benchmarking •Build culture of continuous improvement •Provide excellent service •Meet commitments to customers and regulators 4 Resolve Gas Issues Gas Operations •Completed work §Validated MAOP for 2000+ pipeline miles including all urban pipelines §Pressure tested ~160 miles •Three Investigations §Recordkeeping §Class Location §Gas Pipeline •Staff Citation Authority §$16.8M for self-report of missing maps •Rulemaking §No action on memo account §Hearings in March Regulatory Developments 5 Regulatory Calendar Gas Pipeline Safety OIR R. 11-02-019 Recordkeeping OII I. 11-02-016 Class Location OII I. 11-11-009 Gas Pipeline OII I. 12-01-007 1/31:Intervenor Testimony 2/28:PG&E Rebuttal Testimony 3/12-3/23: Hearings 3/5: Staff Report 4/5: Intervenor Testimony 6/25: PG&E Response 9/5-9/19: Evidentiary Hearings Mid-Nov: Case Submitted Dec/Jan: Presiding Officer’s Decision Feb 2013: Presiding Officer’s Decision Final 2/3: Prehearing Conference 4/2:Filing to Update Outstanding Issues Mid-Apr: Prehearing Conference 2/14: Prehearing Conference 3/16: CPSD Testimony 4/16: Intervenor Testimony 6/15: PG&E Testimony 8/10: CPSD Rebuttal Testimony Late Aug: Prehearing Conference #2 9/7: Discovery Cut-Off 9/17: Evidentiary Hearings Start 6 4Q 2011 Earnings Results 7 2012 Gas Pipeline Related Costs(1) $100-200 million (non-PSEP costs) PSEP$230 million Non-PSEP$100-200 million Total$330-430 million $450-550 million (PSEP & non-PSEP costs) Previous$330-430 million Increase$120 million Total$450-550 million Assumed PSEP approved as filed Assumes PSEP not resolved until end of 2012 PIPELINE WORK PSEP RECOVERY IIC
